 



Exhibit 10.1
HEALTHCARE REALTY TRUST INCORPORATED
LONG-TERM INCENTIVE PROGRAM
1.     Purpose.     The 2007 Employees Stock Incentive Plan (the “Plan”) was
adopted to promote the interests of HR and its stockholders by strengthening
HR’s ability to attract, motivate, and retain personnel upon whose judgment,
initiative, and efforts the financial success and growth of the business of HR
largely depend; to offer such personnel additional incentives to put forth
maximum efforts for the success of the business; and to afford them an
opportunity to acquire a proprietary interest in HR through stock ownership and
other performance-based rights. This program is being adopted by the Committee
in accordance with the Plan and is intended to further the purposes of the Plan
by establishing measurement criteria and other terms and provisions for
long-term incentive awards under the Plan (the “Long-Term Incentive Program”).
2.     Definitions.     Whenever the following capitalized terms are used in
this Long-Term Incentive Program, they shall have the meanings specified below:
     “FAD” means funds available for distribution as reported to the public by
HR in its earnings and results of operations news releases, or if not reported
to the public, calculated in a manner consistent with its reporting for the
quarter ended September 30, 2007.
     “FFO” means funds from operations, as reported to the public by HR in its
earnings and results of operations news releases and in its periodic reports
filed with the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended, or if not reported to the public, calculated in a
manner consistent with its reporting for the quarter ended September 30, 2007.
     “NOI” means net operating income, normalized for items that would otherwise
inhibit a meaningful comparison of NOI period to period.
     Other capitalized terms used herein, but not defined, shall have the
meanings attributed to such terms in the Plan.
3.     Participation.     The Participants in this Long-Term Incentive Program
are those employees who have been selected by the Committee as those capable of
having a significant impact on the overall operations of HR, and shall include
all officers of HR and any Subsidiary having the title of Secretary, Associate
Vice President, Vice President, Senior Vice President, President or Chief
Executive Officer.
4.     Memorandum Account.     There shall be a memorandum account (the
“Memorandum Account”) maintained for each Participant, which shall include as an
initial balance, the amounts credited to the memorandum accounts pursuant to the
Fourth Implementation under the Healthcare Realty Trust Incorporated 2003
Employees Stock Incentive Plan, which has been superseded by the Plan. Beginning
on January 1, 2008 and each year thereafter until the termination of the Long
Term Incentive Program, each Participant will have an additional amount credited
to his or her Memorandum Account that is equal to 25% of such Participant’s Base
Salary. The balance of the Memorandum Account will be reduced by the amount
applied to any Award granted to the Participant in accordance with Section 5
below. Any balance remaining in the Participant’s Memorandum Account shall be
available for application with respect to future Awards. However, the Committee
may make Awards having a value in excess of a Participant’s Memorandum Account
when exceptional performance has been demonstrated.
     The amounts set forth in each Memorandum Account will be non-book
memorandum account balances, employed for reference purposes only and shall
create no claim upon the assets of HR. HR shall not be liable for payment of
interest upon the balance of any Memorandum Account or upon any Award.

 



--------------------------------------------------------------------------------



 



5.     Awards.     Awards may be granted to each Participant upon the
Committee’s determination and in its discretion and shall be subject to such
vesting periods and requirements as the Committee determines. Management of HR
may annually propose Awards under the Long-Term Incentive Program to the
Committee.
     If management proposes Awards under the Long-Term Incentive Program, such
proposal shall include: the aggregate size and amount of the Awards; a schedule
of Participants and the allocation of Awards by Participant; and an analysis of
HR’s performance for the previous year. The measurement of HR’s performance
shall be based on performance for the twelve month period ended September 30, or
such other period as may be appropriate, and shall include an analysis of the
following criteria:

  •   Portfolio performance, which shall include an evaluation of occupancy, NOI
improvement and asset management;     •   Investment performance, which shall
include an evaluation of the portfolio suitability, accretive effect and
long-term attributes of investments;     •   Cash flow performance, which shall
include an evaluation of HR’s FAD dollars, FFO dollars, FAD per share, FFO per
share and cash flow from operations; and     •   Affordability, which shall
include an evaluation of the effects of the proposed Awards on future earnings.

     In determining whether to grant Awards under the Long-Term Incentive
Program, the Committee shall consider management’s proposals and analysis and
any and all other information that the Committee deems relevant to its
determination. The Committee shall have the sole discretion to accept, reject or
modify management’s proposed Awards. The Committee shall also have the
discretion to designate an aggregate amount of Awards for a group of
Participants, other than named executive officers, to be allocated to individual
Participants at the discretion of the Chief Executive Officer.
6.     Elective Restricted Stock Award.
     In addition to any Award made available pursuant to Section 5 above, each
year a Participant shall be entitled (i) to reduce Base Salary for the
succeeding year (the “Reduction Year”) by a percentage amount which shall be
applied to the acquisition of Restricted Stock (the “Acquisition Shares”), and
(ii) to receive an Award based upon a multiple of the Acquisition Shares
determined by the restriction period selected by the Participant (the
“Restriction Multiple”).
     6.1     Acquisition Shares. The percentage of Base Salary that Participant
may elect to be reduced and applied to Acquisition Shares must be minimum of 5%
and may be increased by increments of 5% to a maximum of 40% of Base Salary. The
elected percentage of Base Salary shall be divided by the closing market price
of the Company’s stock on the last business day of the year to determine the
number of Acquisition Shares. The amount of Base Salary applied to the
acquisition of Restricted Stock shall reduce Base Salary of Participant for the
Reduction Year.
     6.2     Restriction Multiple. The Restriction Multiple shall be determined
by Participant’s selection of a restriction period of three, five or eight
years. The Restriction Multiple shall be: 1.3 for a restriction period of three
years; 1.5 for a restriction period of five years; or 2.0 for a restriction
period of eight years.

 



--------------------------------------------------------------------------------



 



     6.3.     Election Notice. Each Participant must deliver written notice of
Participant’s election to obtain an Award pursuant to this Section 6 to the
Director of Human Resources of the Company no later than the last business day
prior to the beginning of the Reduction Year. The notice shall contain the
percentage reduction in Base Salary and the restriction period selected by
Participant. Unless otherwise approved by the Director of Human Resources, the
election shall be irrevocable by Participant.
     6.4     The Award. The product of the Restriction Multiple times the
Acquisition Shares shall be the number of shares constituting an Award pursuant
to this Section 6. Awards determined pursuant to this Section 6 shall be
delivered to each Participant as soon as practicable, but prior to the record
date for payment of the dividend declared in January of the Reduction Year. Each
Participant must be an employee of the Company at the date of the delivery of
the Award to receive the Award. In the event that a Participant ceases to be an
employee of the Company subsequent to delivery of the election described in 6.3
and the date of delivery of the Award, the Participant shall be entitled to
receive the amount by which Base Salary had been reduced pursuant to Section
6.1, but no other amount or Award.
7.     Termination of Employment. In the event of termination of a Participant’s
employment, the disposition of any unvested Awards will be determined in
accordance with such Participant’s written employment agreement. If a
Participant is not employed pursuant to a written employment agreement and
voluntarily terminates his or her employment, or is terminated for Cause (as
such term is defined in the Plan), such Participant will forfeit any unvested
Awards. If a Participant is not employed pursuant to a written employment
agreement and such employment is terminated by HR without Cause, or by reason of
Participant’s retirement (upon attainment of eligibility to retire in accordance
with any applicable Company policy then in effect) all unvested Awards will
immediately vest. The provisions of Section 10 of the Plan will govern in the
event of a Change of Control and are not intended to be altered by this
Section 7.
8.     Amendments. The Committee may from time to time amend or modify this
Long-Term Incentive Program, provided that no such action shall adversely affect
Awards previously granted hereunder.
9.     Survival.     The Long-Term Incentive Program shall continue in effect as
long as the Plan is in effect or until terminated by the Committee.
Adopted by the Committee on December 10, 2007.

               /s/ Edwin B. Morris III         Edwin B. Morris III, Chairman   
       

               /s/ J. Knox Singleton         J. Knox Singleton           

               /s/ C. Raymond Fernandez, M.D.         C. Raymond Fernandez,
M.D.           

 